Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-19) of U.S. Patent No. 10572372. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims (1-19)  of U.S. Patent Application No. 10572372 as shown in the corresponding table below contains every element of method claims (1-19) respectively of the instant application and therefore anticipates the claims. 
Present Application No. 16744608
1.    A method comprising:
calculating, by one or more processors, a risk factor of a user of a development system based on information relating to previous activities of the user with the development system, wherein the risk factor describes a likelihood of the user damaging the development system, and wherein the information relating to previous activities of the user includes time elapsed since the user last accessed the development system; determining, by one or more processors, a testing regime for testing program code based on the calculated risk factor of the user;
determining, by one or more processors, whether the user has implemented the testing regime in the development system; and
in response to determining that the user has not implemented the testing regime in the development system, preventing, by one or more processors, the user from further accessing the development system in order to prevent damage to the development system by the user.

2.    The method of claim 1, further comprising:


3.    The method of claim 2, further comprising:
storing, by one or more processors, determined information about the current activity of the user.

4.    The method of claim 1, wherein the information relating to previous activities of the user further comprises information representing at least one of: a system access pattern of the user; prior usage of the development system by the user; a number of times the user has accessed the development system; system errors caused by the user;
areas of the development system accessed by the user; and a previously calculated risk factor for the user.

5.    The method of claim 1, wherein said determining the testing regime comprises selecting one or more program code tests based on the calculated risk factor of the user.

6.    The method of claim 1, wherein the development system is a multi-user system adapted to enable collaborative creation of program code by different users.

7.    The method of claim 1, further comprising:
testing, by one or more processors, program code created in the development system by running the testing regime on the program code.

8.    A computer program product for determining a testing regime for program code created in a development system in order to protect the development system, the computer program product comprising a computer readable storage device, wherein the computer readable storage device is hardware having program code embodied therewith, the program code readable and executable by a processor to perform a method comprising: calculating a risk factor of a user of the development system based on information relating to previous activities of the user, wherein the risk factor describes a likelihood of the user damaging the development system; determining a testing 

9.    The computer program product of claim 9, wherein the method further comprises: determining information about a current activity of the user, and wherein said
calculating the risk factor is further based on the information about the current activity of the user.

10.    The method of claim 1, wherein the information relating to previous activities of the user with the development system is a system access pattern of the user, and wherein the system access pattern describes days and times the user has historically accessed the system.



12.    The method of claim 1, wherein the information relating to previous activities of the user with the development system is a previously calculated risk factor for the user that describes a likelihood of the user damaging the development system.

13.    The method of claim 1, wherein the information relating to previous activities of the user with the development system is a time elapsed since the user last accessed the system before said calculating the risk factor occurs.

14.    The method of claim 1, wherein the information relating to previous activities of the user with the development system describes types of operations that have been performed by the user, and wherein the types of operations are from a group consisting of updating an existing file and creating a new file.

15.    The method of claim 1, wherein the information relating to previous activities of the user with the development system describes types of operations that have been performed by the user, and wherein the types of operations are those that delete a file.

16.    A system comprising: a processor, a computer readable memory, and a computer readable storage medium; first program instructions to calculate a risk factor of a user of a development system based on information relating to previous activities of the user, wherein the risk factor describes a likelihood of the user damaging the development system; second program instructions to determine a testing regime for testing program code based on the calculated risk factor of the user; third program instructions to determine whether the user has implemented the testing regime in the development system; and fourth program instructions to, in response to determining that the user has not implemented the testing regime in the development system, prevent the user from further accessing the development system in order to prevent 

17.    The method of claim 1, wherein the information relating to previous activities of the user with the development system is a size of accessed data by the user during past activities, wherein the size of the accessed data describes a number of lines of code changed and a number of files that have been accessed by the user during the past activities, and wherein a low number of lines of code being changed and a low number of files being accessed by the user indicate a high risk factor for the user.

18.    The method of claim 1, wherein the information relating to previous activities of the user with the development system describes previous operations that are similar to a current operation being performed by the user, and wherein the previous operations have caused rapid successive edits to other program code.

19. The method of claim 1, wherein the testing regime is determined by a server, and wherein the method further comprises:
transmitting, by one or more processors, the testing regime from the server to a portable computing device for implementing the testing regime on the program code, wherein failure to implement, in the portable computer, the testing regime on the program code prevents the user from accessing a program code development environment provided by the development system for a predetermined amount of time.

U.S. Patent No. 10572372
1. A method comprising: calculating, by one or more processors, a risk factor of a user of a development system based on information relating to previous activities of the user with the development system, wherein the risk factor describes a likelihood of the user damaging the development system, and wherein the information relating to previous activities of the user includes time elapsed since the user last accessed the development system; determining, by one or more processors, a testing regime for testing program code based on the calculated risk factor of the user; determining, by one or more processors, whether the user has implemented the testing regime in the development system; and in response to determining that the user has not implemented the testing regime in the development system, preventing, by one or more processors, the user from further accessing the development system in order to prevent damage to the development system by the user: assigning, by one or more processors, weighting values to different types of information relating to previous activities of the user so as to represent a relative importance of the different types of information. 



    3. The method of claim 2, further comprising: storing, by one or more processors, determined information about the current activity of the user. 

    4. The method of claim 1, wherein the information relating to previous activities of the user further comprises information representing at least one of: a system access pattern of the user; prior usage of the development system by the user; a number of times the user has accessed the development system; system errors caused by the user; areas of the development system accessed by the user; a previously calculated risk factor for the user. 

    5. The method of claim 1, wherein said determining the testing regime comprises selecting one or more program code tests based on the calculated risk factor of the user. 



    7. The method of claim 1, further comprising: testing, by one or more processors, program code created in the development system by running the testing regime on the program code. 

    8. The method of claim 1, wherein the information relating to previous activities of the user with the development system is a system access pattern of the user, and wherein the system access pattern describes days and times the user has historically accessed the system. 

    9. The method of claim 1, wherein the information relating to previous activities of the user with the development system is a number of times the user has previously accessed the system. 

    10. The method of claim 1, wherein the information relating to previous activities of the user with the development system is a previously calculated risk factor for the user that describes a 

    11. The method of claim 1, wherein the information relating to previous activities of the user with the development system is a time elapsed since the user last accessed the system before said calculating the risk factor occurs. 

    12. The method of claim 1, wherein the information relating to previous activities of the user with the development system describes types of operations that have been performed by the user, and wherein the types of operations are from a group consisting of updating an existing file and creating a new file. 

    13. The method of claim 1, wherein the information relating to previous activities of the user with the development system describes types of operations that have been performed by the user, and wherein the types of operations are those that delete a file. 

    14. The method of claim 1, wherein the information relating to previous activities of the user with the development system is a size of accessed data by the user during past activities, 

    15. The method of claim 1, wherein the information relating to previous activities of the user with the development system describes previous operations that are similar to a current operation being performed by the user, and wherein the previous operations have caused rapid successive edits to other program code. 

    16. The method of claim 1, wherein the testing regime is determined by a server, and wherein the method further comprises: transmitting, by one or more processors, the testing regime from the server to a portable computing device for implementing the testing regime on the program code, wherein failure to implement, in the portable computer, the testing regime on the program code prevents the user from accessing a program code development environment provided by the development system for a predetermined amount of time. 

    17. A computer program product for determining a testing regime for program code created in a development system in order to protect the development system, the computer program product comprising a computer readable storage device, wherein the computer readable storage device is hardware having program code embodied therewith, the program code readable and executable by a processor to perform a method comprising: calculating a risk factor of a user of the development system based on information relating to previous activities of the user, wherein the risk factor describes a likelihood of the user damaging the development system; determining a testing regime for testing program code based on the calculated risk factor of the user; determining whether the user has implemented the testing regime in the development system; and in response to determining that the user has not implemented the testing regime in the development system, preventing the user from further accessing the development system in order to prevent damage to the development system by the user: assigning, by the processor, weighting values to different types of information relating to previous activities 

    18. The computer program product of claim 17, wherein the method further comprises: determining information about a current activity of the user, and wherein said calculating the risk factor is further based on the information about the current activity of the user. 

    19. A system comprising: a processor, a computer readable memory, and a computer readable storage medium; first program instructions to calculate a risk factor of a user of a development system based on information relating to previous activities of the user, wherein the risk factor describes a likelihood of the user damaging the development system; second program instructions to determine a testing regime for testing program code based on the calculated risk factor of the user: third program instructions to determine whether the user has implemented the testing regime in the development system; and fourth program instructions to, in response to determining that the user has not implemented the testing regime in the development system, prevent the user from further accessing the development system in order to prevent damage to the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199